Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3, 9, and 10 recites “the wedge angle”.  It is noted that each recitation lacks antecedent basis, for claim 1 recites numerous local wedge angles but never recites “a wedge angle”.  It is therefore unclear if “the wedge angle” refers to a) overall (average) wedge angle of a particular region, b) one of the local wedge angles, or c) the collection of the local wedge angles as a whole.  It is noted that the latter two interpretations are also indefinite:  for b), as the local wedge angles are defined to be different, there is no single wedge angle that is representative of the entire group; for c), as there is no indication of how the wedge angle relates to the collection of local wedge angles, it is unclear what “the wedge angle” would mean in this context.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by U.S. 2018/0017789 A1 (“Aoki”).
The applied reference has coinventors and assignee common with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The rejection under 35 U.S.C. 102(a)(1) may be overcome by either 1) perfection of foreign priority or 2) utilization of one of the exceptions under 35 U.S.C. 102(b).
Considering claims 1, 2, 4-6, and 8, Aoki discloses each and every limitation claimed.  For instance, Figs. 10 and 11 of the reference discloses an interlayer having a decreasing wedge angle, wherein a first portion generally has wedge angle ~0.7 mrad and wherein a second portion generally has wedge angle ~0.5 mrad.  A respective linear best fit line for the portions effectively follows the respective solid lines shown in Fig. 10, and the figures clearly show that maximum deviation in the first portion is 0.102 mrad, while a maximum deviation in the second portion is 0.097 mrad.  Furthermore, at least a slope (in unit of wedge angle/ distance) at certain regions is within the claimed ranges (e.g. Aoki Fig. 11), and the radius of curvature is disclosed to be substantially similar (e.g. id. clm. 4 and 5).  
While it is noted the Applicant contends that the aforementioned “certain regions” is not a display area, this contention is not commensurate with the scope of the pending claims, for any region of a laminated glass could be a display region (though it is conceded that certain regions are more optimal than others when for HUD purposes).  As such, unless Applicant expressly defines location of the claimed display area (e.g. by referencing to JIS-R3212), the claimed display area carries no additional patentable weight, because it is merely a limitation that seeks to further define an article according to an intended use.  Furthermore, Aoki discloses decreasing slope having magnitude of 0.001 to 0.005 mrad/mm (id. ¶ 0053).  Aoki thus anticipates claims 1, 2, 4-6, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0016872 A1 (“Oota”) in view of U.S. 2010/0314900 A1 (“Labrot”, equivalent to U.S. 8,451,541 cited in IDS of 1 November 2019).
Considering claims 1, 2, 4, and 5, Oota discloses a laminated glass comprising two glass sheets joined to each other by a wedged interlayer, wherein the wedged interlayer as a whole has a wedge angle of 0.1 mrad or more (Oota abs.).  Oota is analogous, as it is from the same field of endeavor as that of the instant application (wedged interlayers for laminated glasses).  By virtue of the wedged shape, any first region of the interlayer (and of a corresponding section of the laminated glass) more proximal to “the other end” of Oota (viz. thicker end, labeled as “11 b” in the reference) has a respective thickness greater than that of any second region that is less proximal to “the other end” as compared to the first region.  As Oota expressly discloses that the interlayer film has a HUD display region (e.g. id. ¶ 0083), this variation in thickness is necessarily exhibited in the HUD display region, thus reading on the fourth and fifth clauses of claim 1.  In two configurations of the disclosed interlayer (those shown in Figs. 5 and 6 of the reference), Oota discloses that the measured wedge angle as a function of distance from “the one end” (viz. thinner end, labeled as “11 a” in the reference) to “the other end” decreases (id. ¶ 0120-0125), thereby reading on the sixth clause of claim 1 and limitations requiring the inclination (taken to mean first derivative) to be negative.  
Re: the eight clause of claim 1, it is noted that the clause is concerned with deviation of measured wedge angle relative to a longer-range average profile that encompasses nearby wedge angles.  With the effect of this clause in mind, it is noted that the inventive concept of Oota is concerned with the production of a wedged interlayer having minimization of local surface extrema in the display region (e.g. id. clm. 1).  Specifically, each of θ1, θ2, θ3, and θ4 represents a respective average wedge angle evaluated over a respective different domain distance in the direction spanning the opposing ends 11 a and 11 b of the reference, with domain of 80 mm for θ1, 40 mm for θ2, 20 mm for θ3, and 10 mm for θ4.  Of these measurements, θ4 is most affected by localized values (e.g. values of local extrema) and with θ1 least affected by localized values (and incorporates the most amount of averaging).  As such, the various disclosed stipulations regarding maximum values of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4| each characterizes how different a wedge angle of a larger area is when compared to a corresponding wedge angle of a smaller area, and the smaller each of the differences, the less the occurrence and/or magnitude of local extrema, such that there would be minimal difference between an average of a wider area versus that of a localized area.  
It is further noted that the evaluation in Oota is conducted for each of 250 points (each separated by 2 mm, meaning that the evaluation is conducted over 498 mm) in its intended HUD display region, and that the maximum deviation among 250 readings of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4| is 0.2 mrad, with specific examples having maximum |θ1 – θ2| of 0.05 mrad, maximum |θ1 – θ3| of 0.1 mrad, and maximum |θ1 – θ4| of 0.1 mrad.  Although it is conceded that θ4 is not an instantaneous reading, and that evaluation domain of θ1 might be somewhat different from readings from a value obtained from linear regression (80 mm for each of the 250 point, in contrast to a linear approximation line obtained from the 13 points separated at 5 mm intervals or 60 mm, per 7th clause of claim 1), it is abundantly clear to person having ordinary skill in the art that the general aim of Oota is substantially similar to that of the instant application, where both are concerned with reduction of occurrence and/or magnitude of local extrema.  Furthermore, the intended aim of Oota is also substantially similar to that of the instant application, namely, both are concerned with further reduction of the phenomenon of double images in a HUD display region.  Given Oota is substantially similar to the instant application both in its aim and how that aim is accomplished (viz. reduction of occurrence and/or magnitude of local extrema), and given that Oota further provides concrete value of deviation less than what is required in claim 1 (0.1 mrad in the reference vs. 0.2 mrad as claimed), Oota is considered to have read on the limitation regarding minimization of deviation.
Although Oota does not expressly disclose rate of change in wedge angle for the embodiments as exemplified by Figs. 5 and 6 therein, as noted in ¶ 10 above, the rate of change must be negative in view of the fact that wedge angle decreases from the “one end” 11 a to the “other end” 11 b.  Regarding the specific rate of change, it is noted that rate of change ~0.005 mrad/mm is well-known in the art, as is taught in Labrot (Labrot ¶ 0072 and Fig. 7).  Labrot is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazing having a wedged interlayer and used as a HUD).  Given that Oota discloses general direction allowing for a wedged interlayer having decreasing wedge angle value moving away from the thinner end, and given that Labrot expressly teaches a configuration having rate of change of -0.005 mrad/mm, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted such a configuration in for the interlayer of Oota, as Labrot teaches that this particular arrangement reduces double images in regions of a glazing used as HUD (id. ¶ 0001).
Considering claim 3, the specific example in Oota has overall wedge angle of 0.4 mrad.
Considering claim 6, although the particular examples in Labrot has a rate of change of -0.005 mrad/mm, it is contented in view of the general teachings of the two references (viz. both Oota and Labrot teaches respective wedged interlayers having decreasing wedge angle moving away from a respective thinner end), which means rate of change of less than 0 is considered taught, given that the specific example in Labrot is -0.005 mrad/mm (which is only 0.001 mrad/mm different from the claimed value of 0.004 mrad/mm), and given that Labrot contains more general instructions on how to optimize wedge angle at a particular distance from a thinner end of the wedged interlayer (id. ¶ 0054-0071), the prior art is considered to have taught both general conditions and a specific method for obtaining wedge angle values for particular applications.  As such, the claimed range of 0.004 mrad/mm or less is considered to be rendered obvious via routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”; MPEP 2144.05 II.A. 
Considering claims 9 and 10, as discussed in the rejection of claim 1 over Oota, the overall wedge angle of the interlayer of Oota is 0.1 mrad or more, which overlaps the claimed ranges.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claims 11-13, these claims depend on claim 9 and are concerned with the rate of decrease in the wedge angles.  For rationale similar to that set forth in the rejection of claims 1 and 4-6 above (e.g. see ¶ 19 supra), claims 11-13 are also deemed to be obvious via routine experimentation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oota and Labrot, as applied to claim 1 above, and further in view of U.S. 2015/0251377 A1 (“Cleary”).
Considering claim 8, Oota as discussed above is silent re: radius of curvature.  However, it is well-known that automotive glazings used as windshields exhibit such a curvature, and this is evidenced by, inter alia, teachings of Cleary.
Specifically, Cleary teaches that automotive glazings suitable for HUD displays can have radius of curvature of ~8,300 mm, which is within the claimed range.  Cleary is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazings, in particular ones used for HUD purposes).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have imparted a curvature similar to that of Cleary to the laminated glass of Oota, as Cleary is considered to have demonstrated that such a curvature is known in automotive glazings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Response to Arguments
Applicant’s arguments with respect to all 35 U.S.C. 112(b) rejections set forth in the previous office action (pg. 6 ¶ 3 of response dated 26 September 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, these rejections have been withdrawn.
Applicant’s arguments with respect to the prior art rejection over the reference Aoki (pg. 7 ¶ 1+ of Response) have been fully considered.  In view of amendment to claim 1, the previous rejection has been withdrawn, and a new rejection has been instated to address the newly added limitations.  
Applicant’s arguments with respect to all prior art rejections relying upon at least the reference Oota (pg. 8 ¶ 3+ of Response) have been fully considered.  In view of amendment to claim 1, the previous rejection has been withdrawn, and a new rejection has been instated to address the newly added limitations.  At least the contentions from pg. 8 ¶ 3 to pg. 9 ¶ 2 of Response is moot in view of the newly instated rejection above.  
Applicant’s contention on pg. 9 ¶ 3+ of Response (re: Oota being concerned with |θ1 – θ4|) is not persuasive, for although this disclosure in Oota is on its face different from that of clause 8 of claim 1, there is very little difference in substance.  As described in the rejection above, |θ1 – θ4| of Oota is concerned with difference between a first average wedge angle evaluated over a larger domain (viz. θ1) and a second wedge angle evaluated over a smaller domain (viz. θ4), wherein both domains are centered around the same point.  Any difference between the two values is thus an indication of localize variations not captured by an average value evaluated over a greater distance.  This is in effect what Applicant is doing in the 7th and 8th clause of claim 1, wherein clause 7 states that each of the 13 local wedge angles is obtained using a least square method (viz. an averaging process over a small domain, thereby comparable to θ4); and wherein clause 8 states each of the 13 local wedge angles is compared against a corresponding value from a linear approximation (viz. a best fit line) spanning the domain encompassing the 13 local wedge angles (viz. the corresponding value from the linear approximation takes in contribution from nearby values, thereby comparable to θ1).  Thus, although the exact method for evaluation has minor differences, the general aim of Oota is the same as that of the instant application:  namely to minimize magnitude of local deviations.  As such, Oota (when combined with Labrot) renders obvious claim 1.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781